Citation Nr: 1416849	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  06-37 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a left hand injury, claimed as loss of use of the left hand.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss prior to July 12, 2011.

3.  Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss on or after July 12, 2011.

4.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

5.  Entitlement to an increased disability rating for a scar of the left thumb, currently evaluated as 10 percent disabling.

6.  Entitlement to an initial disability rating in excess of 10 percent for left thumb digital nerve damage.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service from June 1983 to May 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In pertinent part, the RO denied entitlement to a compensable evaluation for a scar of the left thumb in a December 2003 rating decision.  Subsequently, in a January 2005 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus and assigned a noncompensable evaluation for hearing loss effective from July 30, 2004, and a 10 percent evaluation for tinnitus effective from November 12, 2004.  The Veteran's left thumb evaluation was recharacterized to include numbness, but a compensable evaluation was denied.

In November 2007, the Veteran was assigned a compensable 10 percent evaluation for his left thumb scar effective form August 26, 2003.  In a May 2009 rating decision, the RO continued to deny the Veteran increased disability evaluations for the Veteran's bilateral hearing loss and tinnitus and also denied his claim of entitlement to TDIU.  In another May 2009 rating decision, the RO denied a separate 10 percent disability rating for left thumb digital nerve damage effective from August 26, 2003.  The Veteran was also denied entitlement to service connection for residuals of a left hand injury in an October 2009 rating decision.  In an August 2011 rating decision, the RO granted entitlement to service connection for a low back disorder, which constituted a full grant of that appeal, and assigned a 10 percent rating for the Veteran's service-connected bilateral hearing loss effective July 12, 2011.

The Veteran has continued his appeal for higher disability ratings for his left thumb and bilateral hearing loss.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran's claims were previously before the Board and remanded in May 2011 and September 2013.  As will be explained in greater detail below, the remand directives have been complied with to the extent that the claims are decided herein.

The Veteran's claims file is contained in the Veterans Benefits Management System electronic file, which has been reviewed by the Board prior to rendering this decision.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Loss of use of the left hand is not shown.  A left hand disability other than a thumb scar and thumb digital nerve damage is not shown.

2.  On VA audiological testing in November 2004, the Veteran's hearing acuity was level II in the right ear and level I in the left ear.

3.  On VA audiological testing in June 2008, the Veteran's hearing acuity was level II in the right ear and level VI in the left ear.

4.  On VA audiological testing in July 2011, the Veteran's hearing acuity was level III in the right ear and level IV in the left ear.

5.  On VA audiological testing in January 2014, the Veteran's hearing acuity was level II in each ear.

6.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, which is the maximum rating authorized for tinnitus under Diagnostic Code 6260, for either a unilateral or bilateral condition.

7.  The Veteran's service-connected left thumb scar is painful, less than 6 square inches, and stable.

8.  The Veteran's left thumb digital nerve damage is manifested by no more than mild incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  Residuals of a left hand injury, other than a left thumb scar and left thumb digital nerve damage, were not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for a compensable evaluation for bilateral hearing loss prior to July 12, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).

3.  The criteria for an evaluation in excess of 10 percent for bilateral hearing loss on or after July 12, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).

4.  The criteria for an initial rating greater than 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.87, Diagnostic Code 6260 (2013); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

5.  The criteria for a disability rating in excess of 10 percent for left thumb scar are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (in effect before and after October 23, 2008).

6.  The criteria for a disability rating in excess of 10 percent for left thumb digital nerve damage are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8515 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In an October 2004 letter, the Veteran was provided notice regarding the evidence needed to substantiate his service connection claim and increased rating claims in general.  He was informed of his and VA's respective responsibilities for obtaining evidence.  Some of his claims were thereafter initially adjudicated in January 2005.  In June 2006, the Veteran was provided with notice compliant with Dingess.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).

Nevertheless, to the extent that the Veteran in this case is challenging the initial evaluations assigned following the grant of service connection, in Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because the notice that was provided before service connection was granted was legally sufficient with regard to these claims, VA's duty to notify has been satisfied with respect to the issues on appeal.

In addition, in a June 2008 letter, the Veteran was provided with the rating criteria used to evaluate his left hand disability.  Following all of this notice, the Veteran's claims were readjudicated on a number of occasions, most recently in a February 2014 supplemental statement of the case, thereby curing any timing defect.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records have been associated with the claims file.  In addition, all identified and available post-service medical records have been obtained or submitted and associated with the file.  The Veteran and his representative have not identified any outstanding records that are pertinent to the claims being decided herein.

The Veteran was afforded VA examinations in November 2004, July 2006, June 2008, February 2009, September 2009, June 2011, July 2011, October 2013, and January 2014 that addressed his service connection and increased rating claims.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the Veteran's medical history where necessary, as well as on a physical examination and fully address the rating criteria that are relevant to rating the disabilities in this case.  Furthermore, there is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran's claims were remanded in May 2011 and September 2013.  In compliance with the remands, the Veteran was afforded VA examinations to evaluate his service-connected disabilities, he informed VA in September 2011 that he no longer wanted a Board hearing, and his Social Security Administration records were obtained and associated with the claims file.  As such, the Board finds that, to the extent that the Veteran's appeal is decided herein, there was compliance with the remand directives with and no further development is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


I.  Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system, which includes sensorineural hearing loss, is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as the Veteran has not been shown to have any of the enumerated chronic diseases associated with his left hand, these criteria are not for application.

The Veteran is already-service connected for a left thumb scar and left thumb digital nerve damage.  Therefore, the Board will confine this discussion to a determination of whether there is any other disability of the left hand for which service connection is warranted.  The Veteran has specifically stated that he is seeking a rating for loss of use of his left hand.  He has not claimed any disabilities of the left hand other than loss of use and the disabilities for which he is already service connected.  The Veteran's in-service injury has been well-documented and is not in question.  It was noted on his April 1987 separation examination report that his upper extremities were abnormal, and anesthesia of the left palmar lateral aspect was indicated.

In a February 2005 written statement, the Veteran indicated that he was filing for loss of grip of his left hand.  He had difficulty writing and holding things.  At that time, the Veteran was only in receipt of service connection for a scar of the left thumb.

He underwent VA examination in November 2004, July 2006, February 2009, September 2009, and June 2011.  All examination reports show that the Veteran had a scar of the left thumb and left thumb nerve damage.  However, he retained some use of this hand and flexion of his fingers at all times.  There was no muscular weakness or motor loss.  The diagnoses given at all of these examinations were only related to the scar and the left thumb digital nerve damage.

In a May 2009 rating decision, the RO granted entitlement to service connection for left thumb digital nerve damage and assigned a 10 percent rating.  This rating is on appeal and will be addressed below.

In a July 2009 written statement, the Veteran again indicated that he was seeking loss of use of his left hand.

In October 2013, the Veteran was provided a VA examination during which the examiner indicated that there was not functional impairment of the left hand, finger, or thumb such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  X-rays were normal.

Based on this evidence, the Board finds that service connection for any disability of the left hand, other than that which is already service-connected, is not warranted.  None of the medical records, including numerous VA examination reports, suggest that there is a disability of the left hand other than the disabilities already granted service connection.  No other diagnosis has been offered.

The only assertion made by the Veteran is that he wants service connection for loss of use of his left hand.  He has stated that he had trouble gripping things and continues to have numbness in his left thumb.  The Veteran is certainly competent to report as to his symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, laypersons are, in some cases, competent to provide opinions regarding diagnoses or etiology.  However, in this case, the Board finds that the October 2013 opinion of the VA examiner is more probative than the Veteran's assertions.  

First, the Veteran has never specifically asserted that the functional impairment of his left hand, finger, or thumb was such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  He never stated that he was unable to use his thumb at all.  Instead, he asserted that his grip is weaker than it used to be and that he had trouble holding things.  He has never stated that he had no function left in his thumb, fingers, or hand.

Conversely, the October 2013 VA examiner specifically indicated that this was not the case and that the Veteran did retain function in his left thumb, fingers, and hand.  This is supported by all of the medical evidence of record.  As such, the Board finds that it is more probative than the Veteran's statement that he is claiming loss of use of his left hand as service-connected.  Therefore, the evidence against his claim outweighs the evidence in favor of it, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).


A.  Bilateral Hearing Loss

The Veteran's bilateral hearing loss is currently evaluated pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100. 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lindenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of pure tone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C. F. R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.

In November 2004, the Veteran underwent VA examination during which pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
15
20
15
LEFT
15
20
25
40

Speech recognition scores using the Maryland CNC word list were 88 percent in the right ear and 100 percent in the left ear.

These audiometric findings equate to level II hearing in the right ear and level I in the right ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, they correspond to a noncompensable rating under the provisions of 38 C.F.R. § 4.85.

In June 2008, the Veteran was afforded another VA examination at which time pure tone thresholds, in decibels, were:



HERTZ



1000
2000
3000
4000
RIGHT
20
10
20
25
LEFT
10
30
30
55

Speech recognition scores using the Maryland CNC word list were 88 percent in each ear.  The Veteran reported that the greatest difficulty was with the telephone and television and where there is noise or a female voice.

These audiometric findings equate to level II hearing in each ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, they correspond to a noncompensable rating under the provisions of 38 C.F.R. § 4.85.

In July 2011, the Veteran underwent an additional VA examination, and pure tone thresholds, in decibels, were:



HERTZ



1000
2000
3000
4000
RIGHT
25
20
30
25
LEFT
20
25
35
55

Speech recognition scores using the Maryland CNC word list were 82 percent in the right ear and 74 percent in the left ear.  The Veteran's chief complaint was that he could not hear women.

These audiometric findings equate to level III hearing in the right ear and level IV hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, they correspond to a 10 percent rating under the provisions of 38 C.F.R. § 4.85.

In January 2014, the Veteran was provided another VA examination during which pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
10
25
15
LEFT
20
25
30
55

Speech recognition scores using the Maryland CNC word list were 84 percent in the right ear and 88 percent in the left ear.  The Veteran stated that his situations of greatest difficulty were with noise, crowds, television, telephone, and soft voices.

These audiometric findings equate to level II hearing in each ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, they correspond to a noncompensable rating under the provisions of 38 C.F.R. § 4.85.

The Board further notes that these foregoing results demonstrate that the Veteran's hearing impairment does not satisfy the definition of an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  Thus, consideration under Table VIa is not warranted.

The above evidence reflects that the appropriate rating for the bilateral hearing loss is noncompensable prior to July 12, 2011, and 10 percent thereafter.  The Veteran did not meet the criteria for a higher rating at any point since service connection was granted, and there are no other probative audiological results of record.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court addressed a challenge to VA's audiological testing practices, specifically whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid.  The Court also addressed the requirements for an adequate VA audiological examination report.  The Court upheld VA's policy of conducting audiometry testing in a sound controlled room.  The Court also held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  

In this case, the VA examiners commented that the Veteran had trouble hearing in noisy environments and specifically women's voices.  Nevertheless, in Martinak, the Court also noted that, even if an audiologist's description of the functional effects of the appellant's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, there have been no allegations of any prejudice caused by a deficiency in an examiner's description of the functional effects.


B.  Tinnitus

The Veteran's tinnitus is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260 (recurrent tinnitus).  The Federal Circuit has affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10-percent rating for tinnitus, whether perceived as unilateral or bilateral. Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

In this case, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus of 10 percent under 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is also no basis to "stage" the Veteran's 10 percent rating for his tinnitus, as his symptoms have remained consistent throughout the entire appeal period, and he has been in receipt of the maximum 10 percent during the whole time period.  Fenderson, 12 Vet. App. at 126.


C.  Left Hand

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. pt. 4).  However, the amendments only apply to claims filed on or after October 23, 2008, although a claimant may also specifically request consideration under the amended criteria.  See id.  In the present case, the Veteran's original claim was pending well before the October 2008 effective date, and the VA has not received a request from the Veteran for consideration under the amended criteria.  Regardless, because the RO has already considered both sets of criteria (the pre-October 2008 criteria and the October 2008 criteria) in the May 2010 supplemental statement of the case, the Board will also consider both sets of criteria, to avoid any potential prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Veteran's left thumb scar is assigned a 10 percent evaluation under the criteria of 38 C.F.R. § 4.118, Diagnostic Code 7804.  Prior to the October 2008 revision, a maximum 10 percent rating was assigned under Diagnostic Code 7804 for scars, superficial, painful on examination.

Effective October 23, 2008, Diagnostic Code 7804 provides for a 10 percent rating for one or two scars that are unstable or painful, with higher ratings for higher numbers of scars.  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) states that, if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) indicates that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.

The Veteran's left thumb digital nerve damage associated with the left thumb scar is also assigned a 10 percent evaluation under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8515, for paralysis of the median nerve.  Complete paralysis with the hand include to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened, pain with trophic disturbances is rated 70 percent for the major arm.  Incomplete paralysis of the median nerve is rated 50 percent when severe, 30 percent when moderate, and 10 percent when mild, for the major arm.

In November 2004, the Veteran was provided a VA examination during which complained that his left thumb was numb and painful.  The left hand tended to drop things and felt weak, but left hand and thumb did not get worse with activity.  On examination, the hand had full extension of all digits and full flexion of the four fingers.  Pulp-to-palm distance was zero for each of the four fingers, and opposition and flexion was normal for the thumb.  Strength in flexion of the thumb was very good and perhaps slightly weaker on the left as compared to the right.  All of the tendons were intact at the left thumb and in the rest of the hand.  The thenar muscle had normal development bilaterally.  The left thumb had a well-healed scar transversely on the volar and the ulnar aspect, which was in the MP joint area.  It was 1/6 of an inch by 1 inch.  It had mild tenderness and a mild adjacent numbness.  Sensation was normal in the left hand, except for the thumb.  The ulnar aspect of the thumb had poor sensation, but the radial aspect of the left thumb had moderately good sensation.  Intrinsic muscle function was okay in both hands, and carpal tunnel signs were negative.  The diagnosis was a history of laceration of the thumb in service with surgical treatment.  It healed well, but the thumb continued to be numb.  The tendons also worked well.  The hand was otherwise quite good.  The continuing numbness of the thumb was diagnosed as traumatic damage to the digital nerves on both sides of the thumb, worse on the ulnar side.  Traumatic damage was from a laceration in service.  The left hand had no problems with flare-ups.  

In July 2006, the Veteran was afforded another VA examination.  He was currently working in farm irrigation, growing grass hay during the summer.  During the winter, he worked as a custodian.  He indicated that he often lost control of his mop due to his disability.  There was also some generalized loss in strength and some mild arthritic symptoms in his hand and fingers.  He seemed to be dropping more things.  He had a problem with fine manipulations.  In addition to no motor loss, there had been no major discomfort associated with the injury.  When he was very active with the hand, it mildly tingled at the base.

On examination, there was a 1 and 3/8 inch laceration that started at the lateral aspect of the left thumb and followed the skin fold of the joint line around to the volar aspect of the thumb where it inclined upwards almost a quarter of an inch before ending in the mid-volar aspect.  The laceration was quite thin and 1/16 of an inch in diameter and almost looked like a skin fold.  It was normal in color.  There were no irregularities about the scar and no unusual adhesion to the subcutaneous tissues.  There was complete anesthesia of the volar aspect of the thumb from just above the point of the scar to the tip of the thumb.  The musculature of the thumb was full-bodied and intact with good function.  The Veteran grasped a pen with his first, second, and third fingers, exiting the point between his fourth and fifth fingers and did not use the thumb to support it in any way.  It was very clumsy and slow.  The impression was a laceration and interruption of the digital nerve to the thumb, but which was a branch of the median nerve with anesthesia to the volar aspect or palmar aspect of the thumb, and the examiner described it as a moderate handicap.

In February 2009, the Veteran underwent an additional VA examination at which time the examiner noted that the complete absence of anesthesia from the base of the thumb to the tip of the thumb over the entire volar aspect of the thumb made any finger/thumb apposition difficult because the Veteran really could not sense what he was grasping.  The scar at the base of the thumb, according to the Veteran, was quite sensitive.  Gripping was difficult because of lack of sensitivity and discomfort.  As he was getting older, the Veteran appeared also to be getting weaker and the thumb had lost a great deal of strength through the years, which was partly due to disuse of the thumb.  The Veteran was left-handed.  Loss of sensation had made many personal things difficult, including holding a bar of soap, shaving, using buttons and zippers, and tying his shoes.  He was unable to write or type effectively and dropped things frequently.

The scar was somewhat irregular in course and was now pink.  It travelled from the mid-lateral aspect to the base of the thumb for 2 and 3/4 inches to end up in line with a line bisecting the thumb and forefinger.  The Veteran had trouble driving, as well as loading and unloading things from his truck.  The scar was 1/16 of an inch in diameter and normal in color.  There were no irregularities and no unusual adhesions to subcutaneous tissue.  The area of the scar was painful to deep palpation and painful when lifting something, and the scar felt irritated to him.  There was complete anesthesia of the entire volar aspect of the thumb from the base of the thumb to the tip and the musculature of the thumb was full bodied and intact with good function.  Range of motion of the thumb was undisturbed with the MP join 0-60 and the IP joint from 0-80 degrees.  There was no discomfort with bending the IP joint, but some discomfort with bending the MP joint.  The impression was a laceration of the thumb with complete interruption of the digital nerve, which was a branch of the median nerve with anesthesia to the entire volar aspect or palmar aspect of the thumb form the base of the thumb to the tip of the thumb.  In addition, there was discomfort in the scar and dysfunction in use because of pain with grasping objects.  The examiner indicated that this was a significant handicap.

In September 2009, the Veteran was provided an addition VA examination.  His left hand symptoms were mainly in the thumb and involved pain and numbness.  It felt weak and tended to drop things, and he had subjective symptoms and flare-ups.  The hand had a normal appearance, and the scar was well-healed and difficult to see, and there was full extension of all digits.  There was full flexion of all fingers.  Pulp-to-palm distance was zero for each of the fingers.  There was full flexion of the thumb.  Opposition of the left thumb lacked 3/8 of an inch of reaching the little finger.  The tendons were intact in all digits.  The scar is the same as before and measured 1/16 of an inch by 1 and 1/4 of an inch.  It was near the MP joint of the thumb.  The Veteran's sensation was diminished on all surfaces of the left thumb distal to the MP joint.  Loss of sensation was more severe on the ulnar aspect, but sensation was also poor on the radial aspect.  Carpal tunnel signs were negative.  Tenderness at the left hand was in the thumb area, mostly in the area of the scar.  The diagnosis was left hand pain and numbness as residuals of a laceration in service that involved the thumb only.  Damage included loss of digital nerves of the thumb on the radial and ulnar aspect.  This loss of digital nerves represented damage to the branches of the medial nerve.  Decreased sensation was due to this nerve damage from laceration in service.  Pain and tenderness were diagnosed as bothersome post-traumatic scarring.  Repeat motions did not cause additional limitation of motion.  The examiner stated that the Veteran's working capacity was severely diminished.  The thumb had severe problems with pain, tenderness, and numbness, and the Veteran was limited to very light activities.  

The Veteran underwent another VA examination in June 2011 during which he complained of pain and numbness in his left hand.  The left hand felt weak, and it tended to drop things.  On examination, there was full extension of all digits and full flexion of all fingers.  Flexion of the left index finger was rather slow, but it was accomplished.  Pulp-to-palm distance was zero for each of the fingers, and apposition and flexion were normal for the thumb.  These movements were painful at the left thumb, but tenderness was confined to the left thumb.  His sensation was normal, except for the entire left thumb distal to the MP joint.  Numbness at the left thumb was worse on the ulnar side.  Intrinsic muscle function was okay at the hand.  The scar was the same size as measured in September 2009.  The tendons were all functioning.  The movements of the left thumb were slow because of pain, but they were all accomplished satisfactorily with full motion.  Repeat motion did not cause flare-ups or loss of motion or symptoms of persistent pain, weakness, easy fatigue, or decreased coordination.  The diagnosis was good healing, but numbness of the left thumb.  The pain and numbness were diagnosed as bothersome scarring.  The continued numbness of the left thumb was diagnosed as traumatic damage to the digital nerves by the laceration in service.

In October 2013, the Veteran was provided another VA examination at which time his scar was not painful or unstable.  There were two scars on the left thumb.  Each was one centimeter in length, and they were linear and superficial.  No scars resulted in limitation of function.  The examiner opined that the scar did not impact the Veteran's ability to work.  The Veteran reported increased pain after repetitive movement or with attempts to lift.  He had increased pain, but no additional decrease in range of motion with flare-ups.  There was limitation of motion of the thumb and a gap between the thumb pad and the fingers that was less than 1 inch.  Pain began at a gap of less than 1 inch.  There was no gap between the fingertips and the proximal transverse crease of the palm, nor was there evidence of painful motion in attempting to touch the palm with the fingertips.  There was no limitation of extension or evidence of painful motion for the index finger or long finger.  The Veteran could perform three repetitions with no additional limitation of motion.  There was a gap between the thumb pad and the fingers post-test of less than 1 inch with no gaps of finger flexion or finger extension.  The left thumb had less movement than normal, weakened movement, and pain on movement.  There was also pain on palpation.  Muscle strength testing was 4/5 for left hand grip.  There was no ankylosis.  X-rays of the left hand were normal.  

The examination also addressed peripheral nerves, and the Veteran's paralysis of the median nerve was noted.  He had mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness of the left upper extremity.  Muscle strength testing was 4/5 for grip on the left and right, and punch was 4/5 on the left and 5/5 on the right.  All other strength testing was normal.  Reflexes were absent in both biceps, triceps, and brachioradialis.  A sensory examination was decreased in the left hand and fingers.  Phalen's sign was negative on the left and right, and Tinel's sign was negative on the right and positive on the left.  The Veteran had mild incomplete paralysis of the median nerve.  All other nerves were normal.  There was no functional impairment of the left hand such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The peripheral nerve condition impacted the Veteran's ability to work.  He had the functional impairment of no frequent repetitive movements and no lifting more than ten pounds with his left upper extremity.

First, regarding the Veteran's left thumb scar, the Board finds that an evaluation in excess of 10 percent is not warranted, either before or after the regulation revisions.  As stated above, Diagnostic Code 7804 in effect prior to October 23, 2008 provided for a maximum schedular rating of 10 percent for painful scars.  

In addition, the Veteran did not meet the criteria for a higher or additional evaluation under any other applicable diagnostic code.  Diagnostic Code 7800 is not for application because the Veteran's scar is not on his head, face, or neck.  The scar did not exceed 6 square inches in area; therefore, the criteria of Diagnostic Codes 7801 and 7802 are not applicable.  In addition, the Veteran's scar of the left thumb has never been shows to be unstable.  The Veteran never complained of instability or loss of covering of his scar, and the October 2013 VA examiner specifically found that the scar was not unstable.  Finally, under the criteria in effect prior to October 23, 2008, the Board notes that the Veteran has already been rated on the limitation of function of his thumb, which will be addressed below.

Under the criteria in effect from October 23, 2008, the criteria of Diagnostic Code 7800 are not for application because the Veteran's scar is not of the head, face, or neck.  The scar does not measure at least 6 square inches; therefore, the criteria of Diagnostic Codes 7801 and 7802 are not for application.  Pursuant to Diagnostic Code 7804, a rating in excess of 10 percent is not warranted.  Almost all of the evidence of record indicated that the Veteran had one scar of the left thumb.  Nevertheless, the October 2013 VA examination report indicated that there were two scars of the left thumb.  However, under Diagnostic Code 7804, a 10 percent rating is assigned for one or two scars that are unstable or painful.  Furthermore, the Veteran has never asserted that his scars were unstable or that there was frequent loss of covering of the skin, and the October 2013 VA examiner specifically found that there was no instability of the scars.  Finally, pursuant Diagnostic Code 7805, the Veteran has already been rated for the other effects of his in-service injury and scar, as will be discussed below.

Given the above, the Board concludes that a rating in excess of 10 percent for the Veteran's left thumb scar, under the criteria in effect both before and after October 23, 2008, is not warranted.

The Board will now turn to the matter of whether a disability rating in excess of 10 percent is warranted for the left thumb digital nerve damage under Diagnostic Code 8515.  The Veteran has certainly complained of problems gripping with his left hand.  He was also found to have numbness and pain in his left thumb.  The Board finds that the most probative evidence of record shows that the Veteran's disability constitutes mild incomplete paralysis and no more.  Importantly, the October 2013 VA examiner opined that the disability equated to mild, incomplete paralysis.  Furthermore, Diagnostic Code 8515 contemplates more disability than manifested by the Veteran.  His disability is shown to be limited to his left thumb, while Diagnostic Code 8515 contemplates manifestations associated with the index and middle fingers, atrophy of the muscles of the thenar eminence, and flexion of the wrist.  None of these manifestations are noted by the Veteran or in any medical reports, as his symptomatology is limited to the left thumb.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted under the criteria of Diagnostic Code 7804.  

In an effort to afford the Veteran the highest possible rating, the Board has also determined whether any other rating criteria are applicable.  There is no ankylosis of the left thumb; therefore, a rating under Diagnostic Code 5224 is not applicable.  In addition, as shown on the October 2013 VA examination report, the Veteran maintained range of motion of the left thumb that was to less than one inch between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  This was true even when consideration was given to flare-ups following repetitions or pain, fatigue, and incoordination, as the examiner indicated that pain did not begin until the thumb and pads of the fingers were less than one inch apart.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, a disability rating in excess of the 10 percent already assigned is not warranted under the criteria of Diagnostic Code 5228.

Furthermore, ratings under both Diagnostic Codes 8515 and 5228 cannot be assigned.  Both codes contemplate motion of the thumb and fingers.  Therefore, if the Board rated the Veteran under both criteria, it would amount to unlawful pyramiding, which is to be avoided.  38 C.F.R. § 4.14.  As such, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's left thumb digital nerve damage.


D.  Conclusion

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's disabilities so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which includes difficulty hearing speech and trouble with women's voices, as well as his pain and numbness of the left thumb and difficulty gripping things with that hand.  Moreover, as discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disabilities are not productive of such impairment. 

Additionally, even if the criteria do not reasonably describe the Veteran's disability level and symptomatology, the Veteran does not claim, and the evidence does not reflect, that his bilateral hearing loss has caused marked interference with employment.  While some interference with employment is shown, this is contemplated by the ratings currently assigned.  There is also no evidence of frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The preponderance of the evidence reflects that the symptoms of the Veteran's disabilities do not more nearly approximate the criteria for ratings higher than those already assigned.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for residuals of a left hand injury is denied.

An initial compensable disability rating for bilateral hearing loss prior to July 12, 2011, is denied.

An initial disability rating in excess of 10 percent for bilateral hearing loss on or after July 12, 2011, is denied.

An initial disability rating in excess of 10 percent for tinnitus is denied.

An increased disability rating for a scar of the left thumb, currently evaluated as 10 percent disabling, is denied.

An initial disability rating in excess of 10 percent for left thumb digital nerve damage is denied.

REMAND

The Board finds that the claim of entitlement to TDIU must be remanded.  The Veteran was afforded a VA examination on this matter in October 2013.  However, subsequent to that, in a January 2014 rating decision, the RO granted service connection for peripheral neuropathy of each leg.  These disabilities were not considered in the examiner's opinion in October 2013.  Therefore, an additional opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims folder to the examiner that provided the October 2013 opinion regarding the Veteran's employability and request an opinion as to whether, due to his service-connected disabilities, the Veteran is unable to secure or follow a substantially gainful occupation in light of his work history and level of education.  It should be noted that the Veteran has been granted peripheral neuropathy of the lower extremities since the last opinion.

2.  Following the completion of the above, and any other development deemed necessary, the AOJ should adjudicate the claim for entitlement to TDIU.  If the claim is denied, the Veteran and his representative should be provided a supplemental statement of the case and an opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


